Citation Nr: 1206050	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to an increased rating for chronic bronchitis, rated noncompensably disabling until October 1, 2009 and 10 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for sleep apnea and for an increased rating for chronic bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Giving the benefit of the doubt to the Veteran, it is at least as likely as not that his hearing loss was at least in part caused by his service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim which is decided herein is required at this time.  The development required for the remainder of the Veteran's claims will be addressed in the remand portion of this decision.

  Service connection

The Veteran contends that his hearing loss is due to his military service.  Specifically, he contends that exposure to weapons fire and jet engine noise without hearing protection caused his hearing loss.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purpose of applying the laws administered by the V.A., hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the Veteran's enlistment examination in September 1954 does not contain an audiogram, but the Veteran scored 15 out of 15 on the whispered voice test.  His reenlistment examination in June 1958 also does not contain an audiogram, but the Veteran scored 15 out of 15 on the whispered voice test. 

A periodic physical in September 1968 contained an audiogram showing the following auditory thresholds:


HERTZ


500
1000
2000
3000
4000
6000
RIGHT
5
5
5
15
10
25
LEFT
10
5
0
10
15
5

A retirement physical in August 1974 contained an audiogram showing the following auditory thresholds: 


HERTZ


500
1000
2000
3000
4000
6000
RIGHT
25
15
10
30
20
45
LEFT
15
20
15
25
20
20

Another retirement physical in January 1976 contained an audiogram showing the following auditory thresholds:


HERTZ


500
1000
2000
3000
4000
6000
RIGHT
5
0
15
30
30
45
LEFT
0
0
10
20
10
20

The Veteran was afforded a VA contract examination of his hearing in October 2006.  At that time, he reported that he was exposed to noise while serving in Vietnam and during training exercises in the military.  Recreational noise exposure was limited to some hunting when he was a child and occasional use of power tools.  After leaving the military he worked in automotive shops and there was some noise in that setting.  He reported constant tinnitus that began while he was in the military (the Veteran is service connected for tinnitus, and that is not at issue here). 

The Veteran reported that he hears all right in a one to one setting but has difficulty if he does not have visual cues or if there is noise in the background.  He believes his right ear hearing loss is worse than his left ear hearing loss.  He believes that his hearing loss started in the military but got worse over time.

Audiometric test results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
60
75
75
LEFT
30
30
40
40
60

His word recognition scores were 94 percent bilaterally.  

The examiner opined that it was not likely that the Veteran's hearing loss in its entirety was due to military noise exposure.  Noise exposure does not cause latent hearing loss to occur.  For an accurate determination of the amount of hearing loss caused by service, one should refer to the discharge audiogram.  The remainder of the hearing loss was most likely caused by post military noise exposure or presbycusis.

An audiology consultation in January 2008 indicated that the Veteran had complaints of decreased hearing and understanding conversational speech, especially when in noise.  He reported that during his military service he was exposed to both gunfire and aircraft noise.  He had limited civilian noise exposure as he worked in vehicle maintenance as both a parts manager and a service manager for a car dealership.  He had constant tinnitus since 1955 when he first trained as a military police.  Comprehensive audiometry indicated bilateral mild to profound sensorineural hearing loss, right worse than left.  Word recognition skills at the most comfortable listening level indicated fair speech discrimination skills on the right and good speech discrimination skills on the left.  A hearing aid evaluation was completed and hearing aids were ordered for the Veteran.

Giving the benefit of the doubt to the Veteran, at least some portion of his hearing loss occurred in service.  There was a shift in hearing thresholds from his first audiogram in September 1968 to the audiograms that were administered in connection with his retirement several years later.  Moreover, the VA examiner's language indicates that some of the Veteran's hearing loss was due to his service.  She wrote that the Veteran's hearing loss "in its entirety" was not caused by noise exposure in service, suggesting that some portion of his hearing loss was in fact caused by military noise exposure.  She also noted that the Veteran's retirement audiogram showed hearing loss which was caused by service, and opined that "the remainder of the hearing loss" was due to other causes such as post service noise exposure and aging.  In order for service connection to be awarded, it is not necessary that the "entirety" of the Veteran's hearing loss is due to his service, it is sufficient that, giving him the benefit of the doubt, at least some portion of his present hearing loss was due to his noise exposure in service.

Therefore, giving the benefit of the doubt to the Veteran, service connection for hearing loss is granted.


ORDER

Service connection for hearing loss is granted. 


REMAND

The Veteran alleges that his service connected chronic bronchitis is productive of symptoms which are more serious than is reflected by the currently assigned rating.  He also contends that his obstructive sleep apnea began in service.  He contends that he had trouble sleeping since he was in service.

With regard to the Veteran's chronic bronchitis, the Veteran was afforded a VA pulmonary examination in October 2009.  However, this examination is inadequate for rating purposes.  An interpretation of the pulmonary function test administered in October 2009 in conjunction with the examination contained the following language:  "...these tests are difficult to interpret and may not be accurate.  Consider repeating them.  Since FVC is borderline reduced and since the lung volumes were previously reduced, would also get lung volumes and DLCO."  Thus, the interpreting physician specifically noted that the pulmonary function tests might not have been accurate.  Yet, these test results yield the criteria that is used to rate the Veteran's chronic bronchitis.  Accurate test results are necessary in order to ensure a proper rating.  Moreover, the interpreting physician noted that DLCO was not reported.  However, the Veteran's DLCO scores are one of the criteria that is looked at when rating his chronic bronchitis; therefore, this result is necessary in order to properly rate the Veteran's chronic bronchitis.

With respect to the Veteran's obstructive sleep apnea, he contends that he had trouble sleeping since he was in the service, but he was not diagnosed with sleep apnea until many years after service in 2002.  The Board notes that obstructive sleep apnea is a respiratory disorder, and the Veteran is service connected for another respiratory disorder, his chronic bronchitis, and the possibility of a relationship between these two disorders was not explored.  The Veteran was not afforded a VA examination to determine whether his sleep apnea was related to service or to his service connected chronic bronchitis.  He should be afforded such an examination upon remand or it should be explained why this test is not medically indicated.

It is also noted that with respect to the Veteran's chronic bronchitis and sleep apnea, he makes reference to recurrent treatment.  However, the only treatment record in the claims file consists of a polysomnogram from the Washington Sleep Disorders Center.  An attempt should be made to obtain relevant treatment records.   


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC should contact the Veteran and request that he identify all treatment that he received for his bronchitis and sleep apnea.  All identified treatment records should be obtained, to the extent that the Veteran provides all necessary releases.  VA treatment records should also be obtained, if applicable.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be afforded a VA respiratory examination to determine the current severity of his chronic bronchitis and the etiology of his sleep apnea.  The examination should include pulmonary function tests that report pre- and post- bronchodilator results for FEV-1, FEV-1/FVC, and DLCO.  If the results of the test are noted to be unreliable, then follow up testing should be performed.  All functional effects of the Veteran chronic bronchitis should also be documented.  If any of the studies is not medically indicated, that should be explained.

The examiner should also provide an opinion as to the etiology of the Veteran's sleep apnea.  The examiner should express whether it is at least as likely as not (at least 50 percent likely) that sleep apnea had its onset during the Veteran's service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is caused or aggravated by his service connected chronic bronchitis.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, then he or she should explain why this is the case. 

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable/less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


